Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-3 and 8) in the reply filed on 11/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Claim Objections
Claim 3 is objected to because of the following informalities:  “The welding gun according to claim 1, welding gun” should be “The welding gun according to claim 1, wherein the welding gun.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al.
Regarding claim 1, Schneider teaches a welding gun (welding head 20; Fig. 2) for resistance welding a component (22) to a workpiece (24) in sequence (para. 0007; “stud welding, i.e. welding of metallic studs onto metal sheets, there is known the practice of feeding the studs to a joining head arrangement in an automated manner by means of a feed device.”), 

    PNG
    media_image1.png
    344
    468
    media_image1.png
    Greyscale

the welding gun (20) comprising a first holding portion (38A) and a second holding portion (38B) which hold the component (22’’ and 22’’’ or rather, generally, stud 22), 
wherein the first holding portion (38A) and the second holding portion (38B) are respectively switchable (relative to rotation axis 40) between an abutment-enabling position for abutting the component against the workpiece, and a loading-enabling position for receiving loading of the component (As shown in Figure 2, 38A is in an abutment-enabling position for abutting stud 22’’’ against workpiece 24, while 38B is in a load-enabling position for receiving component 22’’ from feed channel 58 of feed device 42) (Paragraph 0053 discloses that the component holder 38 is rotatable about the rotational axis 40 in order to be in a transfer position “in which the stud holder 38…is in alignment with feed device 42.” Paragraph 0056 discloses the component holder, upon receiving stud 22, is rotated into a joining position and that in this position “the slide 32 can be displaced in relation to the housing 30, in order to place the stud onto the surface of the workpiece 24” and that a “pilot current is then passed through the stud holder 38, the component 22 held thereon and through the workpiece 24,” thereby welding stud 22 to the workpiece 24.), and 
when the first holding portion is in the abutment-enabling position, the second holding portion is in the loading-enabling position (as shown above in Figure 2 and detailed in the preceding paragraph.  When 38A is in the abutment-enabling position, or the joining position, the second holding portion 38B is in the load-enabling position, or the transfer position for receiving component 22 from the feed device), and 
when the second holding portion is in the abutment-enabling position, the first holding portion is in the loading-enabling position (as detailed above and in paragraph 0056-0057. Once component 22 is received in 38B the holder is rotated into the joining position.  That is, when 38A is in the abutment-enabling position, 38B is in the load-enabling position and when 38B is in the abutment-enabling position, 38A is in the load-enabling position.) (See also paragraph 0059; “When the one stud holder is in the transfer position at the transfer location 60, the other stud holder is in the joining position. Consequently, the feeding of a component to one of the stud holders (in FIG. 2, the stud holder 38B, to which a component 22'' has been supplied) and the joining of a component 22'' that is held at the other stud holder (in FIG. 2, the component holder 38A) can be performed substantially in parallel with one another.”).  
Regarding claim 2, Schneider, as applied in claim 1, teaches each claimed limitation and further teaches  wherein the first holding portion and the second holding portion both serve as conductive parts which supply electric power to the component (para. 0056; “A pilot current is then passed through the stud holder 38, the component 22 held thereon and through the workpiece 24. The stud 22 is thereafter raised back from the surface of the workpiece 24 by means of the slide 32, such that an arc is drawn. The electric current is then increased to a welding current, which can be in the region > 1000 A. The mutually opposite surfaces of the component 22 and of the workpiece 24 thereby undergo fusion.”).  
Regarding claims 3 and 8, Schneider, as applied to claims 1 and 2, respectively, teaches each claimed limitation and further teaches the first holding portion (38A) and the second holding portion (38B) being supported at a leading end of a fixed arm equipped to the welding gun (welding head 20 is fixed to the free end of arm 18) (arm 18 is structurally capable of being fixed while in use).
Schneider teaches each claimed structural limitation being claimed, as well as, using the welding gun to perform resistance welding (stud welding) of the workpiece (24) and the component (22). The limitation of “the welding gun performs resistance welding of the workpiece and the component by sandwiching the workpiece by an electrode tip and the component held by the first holding portion and the second holding portion, wherein the electrode tip is supported by the welding gun to be capable of advancing and retracting relative to each of the first holding portion and the second holding portion” pertains to the manner of operating the welding gun rather than the structure thereof.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114-II.  Here, the electrode tip, for example, being used to sandwich the workpiece is recited functionally, rather than structurally.  That is, the electrode tip is not positively recited as a structural component of the claimed welding gun.  As Schneider teaches all of the structural limitations being claimed, the manner in which the welding gun is intended to be employed does not provide a distinction over that of Schneider.  Furthermore, the welding gun of Schneider is capable of operating in conjunction with an electrode tip that is capable of moving relative to the first and second holding portions.
Alternative Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Aoyama et al. (U.S. Publication 2010/0059486).
Regarding claims 3 and 8, Schneider, as applied to claims 1 and 2, respectively, teaches each claimed limitation and further teaches resistance welding (stud welding) of the workpiece and the component by sandwiching the workpiece (24) by the component (22) held by the first holding portion (38A) and the second holding portion (38B) and the first holding portion (38A) and the second holding portion (38B) being supported at a leading end of a fixed arm equipped to the welding gun (welding head 20 is fixed to the free end of arm 18) (arm 18 is structurally capable of being fixed while in use).
Schneider is silent on the use of an electrode tip that is supported by the welding gun to be capable of advancing and retracting relative to each of the first holding portion and the second holding portion.
Aoyama teaches that it is known in the art of resistance welding (para. 0001) in which a bolt (10) is welded to a workpiece (30) [bolt 10 and workpiece 30 correspond to the stud 22 and workpiece 24 of Schneider] to use an electrode tip (7) in conjunction with a holding portion (18, which receives bolt 10) (Figures 1a and 2a. See also Figures 6A-6D) (holding portion 18 transfers the bolt 10 into electrode 6, which acts as a holding portion prior to welding).
Aoyama further teaches performing resistance welding of the workpiece (30) and the component (10) by sandwiching (Fig. 1A) the workpiece (30) by an electrode tip (7) and the component (10) held by holding portion (electrode 6; which corresponds to the conductive holding portion 38 of Schneider), wherein the electrode tip (7) is supported by the welding gun (generally 100) to be capable of advancing and retracting relative to each of the first holding portion and the second holding portion (para. 0125; “electrode 7 may be of a raising-lowering type. Specifically, as shown in FIG. 1B, an air cylinder 9 is secured to the support arm 4, and the electrode 7 is raised-lowered by the power of the air cylinder 9. In this manner, the space between the electrodes 6 and 7 can be increased to facilitate the movement of a steel plate part.”) (para. 0126; “As described above, instead of advancing and retracting the upper electrode 6, the lower electrode 7 may be advanced and retracted. Alternatively, both the electrodes 6 and 7 may be advanced and retracted. In these cases, one or both of the pair of electrodes are advanced and retracted along the electrode axis line by the advancing pressurizing means.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schneider with Aoyama, by adding to the welding gun of Schneider, with the electrode tip of Aoyama, in order to apply welding current to opposite sides of the workpiece during welding of the bolt to the workpiece.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication 2016/0303680 to Eissara et al. teaches a stud welding apparatus (Fig. 1) in which a stud (12, 62) is held in a first holding portion (42) and a second holding portion (64).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761